DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This application is in condition for allowance except for the formal matters noted below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   In particular, the current title “Non-planar internal channels with single planar joint” does not disclose that the structure is any type of heat transfer apparatus or heat pipe.


Claim Objections
Claims 1, 4, 6, 9, 11, and 14 are objected to because of the following informalities:  In claim 1, lines 4 and 11, claim 6, lines 5 and 13, and claim11, lines 9 and 18, the colons at the end of each line should be a semicolon; in claims 4, 9, and 14, “redial” should be “radial.”   Appropriate correction is required.

Allowable Subject Matter
Claims 2, 3, 5, 7, 8, 10, 12, 13, and 15 are allowed.  Claims 1, 4, 6, 9, 11, and 14 are objected to for formal matters as noted above.
The following is a statement of reasons for the indication of allowable subject matter:  
	Independent claims 1, 6, and 11 each recite a heat rejection panel or thermal buss having a first plate and a second plate which together are hermetically sealed at a bond joint to form an oscillating heat pipe.  The plates each contain elongated recesses which are physically and fluidly connected such that at least one non-planar oscillating heat pipe channel is formed within the panel or buss that reciprocates back and forth across the bond joint, with the bond joint being a longitudinal axis of the channel.
	The prior art of record does not teach or fairly suggest such a nonplanar oscillating heat pipe structure.  The following references disclose planar oscillating heat pipes having various relevant channel configurations (each reference disclosing one plate having one portion of the channel and another plate having another matching/mating portion of the channel); however none teaches or fairly suggests the nonplanar arrangement as claimed:  Hardesty (US 8919426), CN 102759291A, CN 206177108 U, and CN 206177110 U.  Mayberry et al (US 20200309446) teaches a planar oscillating heat pipe structure that has wavy channels; however as seen in Figure 3, the structure does not comprise the claimed nonplanar arrangement having the channel reciprocating back and forth over the bond joint as claimed.
	Finally, Hermann (US 20100104938) is cited as disclosing a wave-shaped heat transfer conduit having cylindrical batteries on both sides thereof, which is relevant to the “cell bed faces” of claim 6 and the “cells” and “cell bed faces” of claim 11.  Park et al (US 20190148681) similarly shows a heat pipe structure that is used in a battery module containing cylindrical batteries.  However, neither reference teaches the specific claimed structure comprising, i.e., two plates hermetically sealed and a non-planar channel structure contained therein as discussed above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
August 26, 2022